Name: Commission Regulation (EEC) No 1228/91 of 8 May 1991 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Spain during the period 29 April to 3 May 1991
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 116/64 Official Journal of the European Communities 9 . 5 . 91 COMMISSION REGULATION (EEC) No 1228/91 of 8 May 1991 adopting interim protective measures on applications for STM licences in the beef and veal sector submitted for trade with Spain during the period 29 April to 3 May 1991 whereas as an interim protective measure only a percen ­ tage of the amounts applied for in that period should be granted and no further certificates issued for the time being, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 85 (1 ) thereof, Whereas Commission Regulation (EEC) No 3690/90 of 19 December 1990 laying down detailed rules for the application of the supplementary trade mechanism in the beef and veal sector between the Community as consti ­ tuted on 31 December 1985 and Spain (') set the indica ­ tive ceilings applicable in the beef and veal sector and the maximum quantities for which STM licences may be issued each quarter ; Whereas Article 85 ( 1 ) of the Act of Accession makes provision for the Commission to take the interim protec ­ tive measures necessary if the indicative ceiling for the year in course or part of it is reached or exceeded ; Whereas the licence applications lodged between 29 April to 3 May 1991 are for a quantity in excess of that set for the second quarter for fresh and chilled beef and veal HAS ADOPTED THIS REGULATION : Article 1 For fresh and chilled beef and veal : 1 . applications for STM licences submitted between 29 April and 3 May 1991 and notified to the Commission shall be accepted for 48,648 % ; 2. the issuing of STM licences in response to applications submitted from 6 May 1991 onwards is suspended for the time being. Article 2 This Regulation shall enter into force on 13 May 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 357, 20. 12. 1990, p. 27.